Title: From Benjamin Franklin to Deborah Franklin, [November? 1761]
From: Franklin, Benjamin
To: Franklin, Deborah


          
            [November? 1761]
          
          [First part missing] Billy is now down at Bath. Inclos’d is a Letter I have just receiv’d from him inviting me there. But I must not at present leave London, as I daily expect Bills drawn on me by the Trustees.
          I shall be glad to receive from you, and hope it is on the Way, an Account of what is due on Mr. Spoffords Mortgage, as I have Hopes of recovering it of the Sellers, who never acquainted me that such Mortgage subsisted, tho they must have known it. Also I hope soon to receive a Copy of the Will you mention.
          I inform’d you in a former Letter that I had sent the Harpsichord with our Friend Amos in Capt. Fingloss. Mr. Stanley has now given me a List of the best Music for that Instrument and the Voice, which I shall soon procure and send [one half page missing].
          [Mrs.] Stevenson and Miss desire their Compli[ments] to you and Sally. I am, my dear Debby, Your ever loving Husband
          
            B Franklin
          
          
            I do not enclose Billy’s Letter, as there is nothing material in it, and my Pacquet is like to be full large.
          
        